Exhibit 10.9

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 4,
2005, by and among Raser Technologies, Inc., a Utah corporation (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto as Exhibit A
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

 

B. The Buyers wish to purchase, and the Company wishes to issue and sell, upon
the terms and conditions stated in this Agreement, (i) shares (the “Shares”) of
the Company’s Series C Preferred Stock (the “Preferred Stock”) having the rights
and privileges set forth in the form of Certificate of Designation of
Preferences, Rights and Limitations (the “Certificate of Designation”), in
amounts equal to the number of Shares set forth opposite each Buyer’s name on
the Schedule of Buyers attached hereto as Exhibit A (the “Schedule of Buyers”),
and (ii) warrants (the “Warrants”) in substantially the form attached hereto as
Exhibit B, for the purchase of up to the number of shares of the Company’s
Common Stock (the “Common Stock”) set forth opposite each Buyer’s name on the
Schedule of Buyers. The Shares, the shares of Common Stock into which the Shares
are convertible (the “Conversion Shares”), the Warrants, and the shares of
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”) are
referred to herein as the “Securities”; and

 

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”).

 

NOW, THEREFORE, the Company and the Buyers hereby agree as follows:

 

1. PURCHASE AND SALE OF SECURITIES.

 

a. Sale and Issuance of Shares and Warrants. Subject to the terms and conditions
of this Agreement, the Company shall issue and sell to the Buyers, and the
Buyers severally shall purchase from the Company, (i) the number of Shares set
forth in the column designated “Number of Shares” opposite each such Buyer’s
name on the Schedule of Buyers and (ii) a Warrant (the “Warrant”) exercisable
for the number of Warrant Shares set forth in the column designated “Number of
Warrant Shares” opposite such Buyer’s name on the Schedule of Buyers, at the
aggregate cash purchase price set forth in the column designated “Purchase
Price” opposite such Buyer’s name on the Schedule of Buyers (the “Purchase
Price”).

 

b. The Closing Date. The purchase, sale and issuance of the Shares and the
Warrants (the “Closing”) shall take place on April 6, 2005, subject to the terms
and conditions of



--------------------------------------------------------------------------------

this Agreement or such other date as the Company and the Buyers shall agree (the
“Closing Date”). The Closing shall occur on the Closing Date at the offices of
Wilson Sonsini Goodrich & Rosati, Professional Corporation, 2795 East Cottonwood
Parkway, Suite 300, Salt Lake City, Utah 84121.

 

c. Form of Payment; Delivery. On the Closing Date (i) each Buyer shall pay the
Purchase Price to the Company for the Shares and the Warrants to be issued and
sold to such Buyer at the Closing by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions, and (ii) the
Company shall deliver to each Buyer stock certificates (the “Stock
Certificates”) representing such number of Shares, and an executed Warrant to
purchase the number of Warrant Shares set forth opposite such Buyer’s name on
the Schedule of Buyers.

 

2. BUYERS’ REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

a. Investment Purpose. Such Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempt under the 1933 Act; provided, however, that by making
the representations set forth herein, such Buyer does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the 1933 Act and
any applicable state securities statute. Such Buyer is acquiring the Securities
hereunder in the ordinary course of its business. Such Buyer does not presently
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

 

b. Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

c. Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

d. Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities, which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Such Buyer understands that its
investment in the Securities involves a high degree of risk. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. By reason of its business or financial experience or the experience
of its professional advisors, such Buyer has the capacity to protect its own
interests in connection with the transactions described in this Agreement.

 

2



--------------------------------------------------------------------------------

e. No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

f. Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable against such Buyer in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

g. Residency. Such Buyer is a resident of the jurisdiction specified on the
Schedule of Buyers.

 

h. Brokers or Finders. Such Buyer is not a registered broker-dealer and has not
engaged any brokers, finders or agents, nor incurred, directly or indirectly, as
a result of any action taken by such Buyer, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
the Transaction Documents (as defined below).

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Buyer as follows:

 

a. The Company has filed all reports required to be filed by it under the
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(the foregoing materials being collectively referred to herein as the “SEC
Documents” and, together with the Transaction Documents (as defined) and the
disclosure letter delivered to the Buyer, the “Disclosure Materials”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Documents prior to the expiration of any such extension. As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the 1933 Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Documents,
when filed (or, if an amendment with respect to any such document was filed,
when such amendment was filed), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company has filed as exhibits to
the SEC Documents all material agreements to which the Company is a party or to
which the properties or assets of the Company are subject as required pursuant
to Item 601 of Regulation S-B (“Regulation S-B”) promulgated under the 1933 Act
(“Material Agreements”). The financial statements of the Company included in the
SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time

 

3



--------------------------------------------------------------------------------

of filing (or, if an amendment with respect to any such document was filed, when
such amendment was filed). Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
Since December 31, 2004, except as set forth in the disclosure letter provided
to the Buyers (a) there has been no event, occurrence or development that has or
that would reasonably be expected to result in a Material Adverse Effect (as
defined), (b) the Company has not incurred any liabilities (contingent or
otherwise) other than (x) liabilities incurred in the ordinary course of
business consistent with past practice and (y) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, and (c) the Company has not altered
its method of accounting or the identity of its auditors.

 

b. The number of authorized, issued and outstanding capital stock of the Company
as of the date hereof is set forth in the disclosure letter provided to the
Buyers. No shares of Common Stock are entitled to preemptive or similar rights,
nor is any holder of the Common Stock entitled to preemptive or similar rights
arising out of any agreement or understanding with the Company by virtue of any
of the Transaction Documents. Except as disclosed in the disclosure letter
provided to the Buyer, or otherwise set forth in the SEC Documents, there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. The only currently existing 10b5-1
plan of the Company is for Jonathan Reid.

 

c. The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of Utah, has the corporate power and corporate
authority to own its property and to conduct its business as currently conducted
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not be reasonably expected to (i)
have a material adverse effect on the consolidated financial position,
stockholders’ equity, results of operations or business of the Company or (ii)
prohibit or otherwise materially interfere with the Company from performing its
obligations under the Transaction Documents in any material respect (a “Material
Adverse Effect”). Except as provided in the disclosure letter delivered to the
Buyers, the Company has no subsidiaries.

 

d. The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Agreement, the Registration
Rights Agreement, the Certificate of Designation and the Warrants (each a
“Transaction Document,” and collectively, the “Transaction Documents”) and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents by

 

4



--------------------------------------------------------------------------------

the Company and the consummation by it of the transactions contemplated hereby
or thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company to authorize the
Transaction Documents. Each of the Transaction Documents has been duly executed
by the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject as to enforceability to
general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The Company is not in violation of any of the provisions of its
Articles of Incorporation, Bylaws or other organizational documents.

 

e. Except as otherwise set forth in the disclosure letter delivered to the
Buyers, the execution, delivery and performance of the Transaction Documents,
and compliance by the Company with all provisions hereof and thereof and the
consummation of the transactions contemplated hereby and thereby, will not
violate or constitute a breach of any of the terms or provisions of, or a
default under (or an event which with notice or lapse of time or both would
become a default under), (i) the Articles of Incorporation or Bylaws of the
Company, (ii) any Material Agreement, or (iii) violate or conflict with any
laws, administrative regulations or rulings or court decrees applicable to the
Company or any of its properties; and, except (A) as required pursuant to the
Registration Rights Agreement, or (B) as required by applicable blue sky laws
and any filing of Form D under Regulation D under the 1933 Act, no consent,
approval, authorization or order of or filing or registration with, any such
court or governmental agency or body or third party is required for the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation of the transactions contemplated hereby and thereby.

 

f. Except as otherwise set forth in the SEC Documents or in the disclosure
letter delivered to the Buyers, there are no legal or governmental proceedings
pending to which the Company is a party or of which any of its properties are
subject which could (i) reasonably be expected to have a Material Adverse Effect
or (ii) adversely affect or challenge the legality, validity or enforceability
of any of the Transaction Documents, and, to the Company’s knowledge, no such
proceedings are threatened or contemplated.

 

g. The Company has filed all federal, state and local income and franchise tax
returns required to be filed through the date hereof and has paid all taxes
shown thereon, as due and no tax deficiency has been determined adversely to the
Company which has had (nor does the Company have any knowledge of any tax
deficiency which will have) a Material Adverse Effect.

 

h. The Company possesses all consents, licenses, certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its business, except as would not reasonably be
expected to have a Material Adverse Effect, and the Company has not received any
notice of proceedings relating to the revocation or modification of any such
consent, license, certificate, authorization or permit, which, singly or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

i. The Company (i) is not in default under or in violation of, nor has the
Company received notice of a claim that it is in default under any Material
Agreement, (ii) is not in violation of any order of any court, arbitrator or
governmental body, or (iii) is not in violation of any statute, rule or
regulation of any governmental authority, in each case of clause (i), (ii) or
(iii) above, except as would not reasonably be expected to have or result in a
Material Adverse Effect.

 

j. The Company has not, in the twelve months preceding the date hereof, received
notice (written or oral) from any stock exchange, market or trading facility on
which the Common Stock is or has been listed (or on which it has been quoted) to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such exchange or market.

 

k. The Company has, or has rights to use (or reasonably expects to be able to
obtain such rights on commercially reasonable terms) all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and rights which are necessary for use in its business, as
described in the SEC Documents and which the failure to so have could reasonably
be expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Except as would not reasonably be expected to have a Material
Adverse Effect and except as set forth in the SEC Documents, the Company has not
received a written notice that the Intellectual Property Rights used by the
Company violates or infringes upon the rights of any person or entity. To the
knowledge of the Company and except as set forth in the SEC Documents, all such
Intellectual Property Rights are enforceable except to the extent that any
unenforceability thereof would not reasonably be expected to have a Material
Adverse Effect and to the knowledge of the Company and except as set forth in
the SEC Documents there is no existing infringement by another person or entity
of any of the Intellectual Property Rights that would reasonably be expected to
result in a Material Adverse Effect.

 

l. Except as set forth in the disclosure letter provided to the Buyers, the
Company has not granted or agreed to grant to any person or entity any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority which has
not been satisfied. Except as may have been waived or set forth in the
disclosure letter provided to the Buyers, no person or entity has any
antidilution protection, right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.

 

m. The Company owns no real property. Any real property and facilities held
under lease by the Company are held by the Company under valid, subsisting and
enforceable leases of which the Company is in material compliance and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company.

 

n. The representations, warranties and statements contained in this Agreement
and in the exhibits and schedules delivered by the Company pursuant to this
Agreement do not contain any untrue statement of a material fact, and do not
omit to state a material fact required to be stated therein or necessary in
order to make such representations, warranties or statements not misleading in
light of the circumstances under which they were made.

 

6



--------------------------------------------------------------------------------

o. The Company has not been involved in ay form of general solicitation or
general advertising with respect to the offer or sale of the Securities.

 

p. Subject to the accuracy of the Buyers’ representations and warranties in
Section 2, the offer, sale and issuance of the Shares to the Buyers in
conformity with the terms of this Agreement constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act.

 

q. The Company has not provided to the Buyers any material non-public
information other than information related to the transactions contemplated by
this Agreement.

 

r. Neither the Company, nor any person acting on its behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act.

 

s. The Company is in compliance with the applicable effective provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC issued,
except where the failure to comply would not reasonably be expected to result in
a Material Adverse Effect.

 

4. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

a. Closing Date. The obligation of the Company hereunder to issue and sell the
Shares and the Warrants to each Buyer at the Closing is subject to the
satisfaction, on or before the Closing, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

 

i. Such Buyer shall have executed each of this Agreement and the Registration
Rights Agreement and delivered the same to the Company.

 

ii. Such Buyer shall have delivered to the Company the Purchase Price for the
Shares and Warrants being purchased by such Buyer at the Closing by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 

iii. The representations and warranties of such Buyer shall be true and correct
as of the date hereof (except for representations and warranties that speak as
of a specific date, which representations and warranties shall be true and
correct as of such other dates as specified).

 

iv. Such Buyer shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Buyer at or prior to the Closing.

 

v. There shall be no injunction, restraining order or decree of any nature of
any court or government authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby or by the other Transaction Documents.

 

7



--------------------------------------------------------------------------------

5. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

a. Closing Date. The obligation of each Buyer hereunder to purchase the Shares
and Warrants at the Closing is subject to the satisfaction, on or before the
Closing, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion:

 

i. The Company shall have executed each of this Agreement and the Registration
Rights Agreement, and delivered the same to such Buyer.

 

ii. The representations and warranties of the Company shall be true and correct
as of the date hereof and as of the Closing Date (except for representations and
warranties that speak as of a specific date, which representations and
warranties shall be true and correct as of such other dates as specified).

 

iii. The Company shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
and such Buyer shall have received a certificate, executed by the Chief
Financial Officer of the Company, dated as of the Closing Date, to the foregoing
effect.

 

iv. Mr. Kraig Higginson shall have executed and delivered to the Company a share
contribution agreement in form, scope and substance reasonably acceptable to the
Buyers, pursuant to which Mr. Higginson shall transfer to the Company up to
2,000,000 shares of Common Stock prior to the Mandatory Conversion Date (as such
term is defined in the Certificate of Designation).

 

v. Each of the following individuals shall have executed lock-up agreements in
form, scope and substance reasonably acceptable to the Buyers: Kraig Higginson,
Brent Cook, David West, Jonathan Reid, Fred Wenninger, John Ritter, William
Dwyer, Lee Daniels, DJ Priano, James Herickoff, Ned Warner, Jack Kerlin, Tom
Bailey, and Jim Morton; provided, that such lock-up agreements shall allow for
private block transactions for restricted securities by any of the foregoing
that are not directors or officers of the Company as long as any such private
sales do not require the filing of any public notice thereof, including any
Schedule 13D or Schedule 13G or Form 4; and provided, further, that the lock-up
agreements shall allow for transactions pursuant to any currently existing
10b5-1 plan.

 

vi. Such Buyer shall have received the opinions of counsel to the Company, dated
as of the Closing Date, in form, scope and substance reasonably acceptable to
the Buyers.

 

vii. The Company shall have executed and delivered to such Buyer stock
certificates and a Warrant representing the number of Shares and Warrants being
purchased by such Buyer at the Closing.

 

viii. The Company shall have delivered to such Buyer a certificate evidencing
the incorporation and good standing of the Company in the State of Utah issued
by the Utah Division of Corporations and Commercial Code as of a date within ten
(10) days of the Closing Date.

 

8



--------------------------------------------------------------------------------

ix. The Company shall have delivered to such Buyer a Secretary’s Certificate
certifying as to (A) the resolutions of the Board of Directors of the Company
approving this Agreement, and each of the other Transaction Documents and the
transactions contemplated hereby and thereby, (B) the Articles of Incorporation
and (C) the Bylaws, each as in effect at the Closing Date.

 

x. The Company shall have delivered to such Buyer a certified copy of its
Articles of Incorporation as certified by the Utah Division of Corporations and
Commercial Code within ten days of the Closing Date.

 

xi. The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by the Transaction Documents as such Buyer or
its counsel may reasonably request.

 

xii. The Company shall have filed the Certificate of Designation of Preferences,
Rights and Limitations of the Series C Preferred Stock with the Utah Department
of Commerce prior to the Closing, which shall continue to be in full force and
effect as of the Closing.

 

xiii. There shall be no injunction, restraining order or decree of any nature of
any court or government authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby or by the other Transaction Documents.

 

6. ADDITIONAL COVENANTS.

 

a. Material Non-Public Information. The Company will not provide to any Buyer
any material non-public information other than information related to the
transactions contemplated by this Agreement without the prior written consent of
such Buyer. Except as specifically provided for in this Agreement and the
Registration Rights Agreement, the Company shall have no obligation to provide
to any Buyer, and the Buyers shall have no right to receive from the Company,
any material non-public information.

 

b. Integration. The Company will not take any action or steps that would cause
the offering hereby in a manner that would require the Securities to be
integrated with other offerings.

 

c. Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance).

 

9



--------------------------------------------------------------------------------

The Company shall use its reasonable best efforts to maintain such Common
Stock’s authorization for quotation on any national securities exchange or
automated quotation system, if any, upon which the Common Stock is then listed,
or, if the Common Stock is not authorized for quotation on any national
securities exchange or automated quotation system, to arrange for atleast two
market makers to register with the National Association of Securities Dealers,
Inc. as such with respect to such Common Stock.

 

d. Acknowledgement Regarding Buyers’ Trading Activity. Subject to Section 8 of
the Registration Rights Agreement, anything in this Agreement or elsewhere
herein to the contrary notwithstanding, the Company understands and acknowledges
that (a) one or more Buyers may engage in hedging activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Alternate Conversion Price
(as defined in the Certificate of Designations) with respect to Securities are
being determined and (b) such hedging activities (if any) could reduce the value
of the existing stockholders’ equity interests in the Company at and after the
time that the hedging activities are being conducted.

 

e. Disclosure of Transaction. On or before 8:30 a.m., New York Time, on the
business day immediately following the date hereof, the Company shall issue a
press release describing the terms of the transactions contemplated by the
Transaction Documents and shall file, within two (2) business days of the date
hereof, a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act of 1934, as amended, and attaching the Transaction Documents as exhibits to
such filing (the “8-K Filing”).

 

7. GOVERNING LAW: MISCELLANEOUS.

 

a. Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
New York shall govern all issues concerning the relative rights of the Company
and its shareholders and all other questions concerning the construction,
validity, enforcement and interpretation of this Agreement, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

b. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.

 

10



--------------------------------------------------------------------------------

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

d. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

e. Entire Agreement; Amendments. This Agreement, the other Transaction Documents
and the Certificate of Designation supersede all other prior oral or written
agreements between the Buyers, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. The provisions of this Agreement, including the provisions of this
sentence, may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given, unless the same shall
be in writing and signed by the Company and the Buyers holding at least a
majority of the outstanding Shares and Conversion Shares then held by the
Buyers. Any amendment, modification, supplementation, waiver or consent effected
in accordance with this paragraph shall be binding upon each Buyer and the
Company. Any amendment, termination or waiver effected in accordance with this
Section 7(e) shall be binding on all parties hereto, even if they do not execute
such consent.

 

f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

Raser Technologies, Inc.

5152 Edgewood Drive, Suite 375

Provo, Utah 84604

Telephone:    (801) 765-1200

Facsimile:     (801) 374-3314

Attention:     Chief Executive Officer

 

11



--------------------------------------------------------------------------------

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

2795 East Cottonwood Parkway, Suite 300

Salt Lake City, Utah 84121

Telephone:    (801) 993-6400

Facsimile:     (801) 993-6499

Attention:     Robert G. O’Connor, Esq.

 

If to a Buyer, to its address and facsimile number on the Schedule of Buyers
attached hereto, with copies to such Buyers representatives as are set forth on
the Schedule of Buyers,

 

With a copy (for informational purposes only) of all notices hereunder to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:    (212) 756-2000

Facsimile:     (212) 593-5955

Attention:     Eleazer Klein, Esq.

 

or to such other address or facsimile number or to the attention of such other
person as the recipient party has specified by written notice given to each
other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the senders facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
courier or overnight courier service shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns,
including any purchasers of the Shares and Warrants. A Buyer may assign some or
all of its rights hereunder without the consent of the Company and in compliance
with the terms hereof; provided, however, that any such assignment shall not
release such Buyer from its obligations hereunder unless such obligations are
assumed by such assignee and the Company has consented to such assignment and
assumption.

 

h. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

12



--------------------------------------------------------------------------------

i. Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3, and the agreements and covenants set forth in
Sections 4 and 7, shall survive the Closing. Each Buyer shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

j. Publicity. The Company and each Buyer shall be entitled to make any press
release or SEC, Nasdaq or AMEX filings with respect to the transactions
contemplated by the Transaction Documents as may be required or advisable to
comply with applicable law and regulations including NASD requirements.

 

k. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

l. Placement Agent. Each party shall be responsible for the payment of its own
placement agent’s fees or broker’s commissions relating to or arising out of the
transactions contemplated hereby; provided, however, that the Company shall pay
the commissions of Thomas Weisel Partners.

 

m. Expenses. The Company and each Buyer shall pay all costs and expenses that it
incurs in connection with the negotiation, execution, delivery and performance
of this Agreement and the other Transaction Documents; provided, however, that
the Company shall pay the reasonable fees and expenses of one counsel to the
Buyers not to exceed $50,000.

 

n. Independent Nature of Buyers’ Obligations and Rights. The obligations of each
Buyer hereunder are several and not joint with the obligations of any other
Buyer hereunder, and no Buyer shall be responsible in any way for the
performance of the obligations of any other Buyer hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Buyer shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose.

 

[SIGNATURE PAGE TO FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

COMPANY:

RASER TECHNOLOGIES, INC.

By:

 

/s/ Brent M. Cook

--------------------------------------------------------------------------------

   

Brent M. Cook

   

Chief Executive Officer

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

    INVESTOR:    

Kings Road Investments Ltd.

   

/s/ Brandon L. Jones

--------------------------------------------------------------------------------

   

[Signature]

   

Brandon L. Jones

--------------------------------------------------------------------------------

   

[Print Name]

   

Authorized Signatory

--------------------------------------------------------------------------------

   

[Title (if investor not individual)]

Address:

 

598 Madison Avenue

   

New York, NY 10022

Facsimile Number:

 

(212) 359-7301

Jurisdiction of Residency:

 

Cayman Islands

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

    INVESTOR:    

SRG Capital, LLC

   

/s/ Yoav Roth

--------------------------------------------------------------------------------

   

[Signature]

   

Yoav Roth

--------------------------------------------------------------------------------

   

[Print Name]

   

Portfolio Manager

--------------------------------------------------------------------------------

   

[Title (if investor not individual)]

Address:

 

120 Broadway, 40th floor

   

New York, NY 10271

Facsimile Number:

 

(212) 571-1279

Jurisdiction of Residency:

 

New York

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

    INVESTOR:    

Portside Growth & Opportunity Fund

   

/s/ Jeff Smith

--------------------------------------------------------------------------------

   

[Signature]

   

Jeff Smith

--------------------------------------------------------------------------------

   

[Print Name]

   

Authorized Signatory

--------------------------------------------------------------------------------

   

[Title (if investor not individual)]

Address:

 

c/o Ramius Capital Group, L.L.C.

   

666 3rd Avenue, 26th floor

   

New York, NY 10017

Facsimile Number:

 

(212) 845-7999

Jurisdiction of Residency:

 

Cayman Islands

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

 

SCHEDULE OF BUYERS

 

Investor Name,

Address and

Facsimile Number

--------------------------------------------------------------------------------

  

Jurisdiction

of Residency

--------------------------------------------------------------------------------

   “Purchase Price”


--------------------------------------------------------------------------------

   “Number of
Shares”


--------------------------------------------------------------------------------

  

“Number of

Warrant Shares”

--------------------------------------------------------------------------------

Kings Road Investments Ltd.

C/o Polygon Investment Partners LLP

598 Madison Avenue, 14th Floor

New York, NY 10022

Attn: Brandon Jones

Telephone: (212) 359-7330

Facsimile: (212) 359-7303

   Cayman Islands    $ 18,000,000    18,000    150,000

Portside Growth & Opportunity Fund

c/o Ramius Capital Group, L.L.C.

666 Third Avenue, 26th Floor

New York, New York 10017

Attention: Jeffrey Smith Michael Neidell

Facsimile: (212) 845-7999

Telephone: (212) 845-7955

   Cayman Islands    $ 1,000,000    1,000    8,333

SRG Capital, LLC

120 Broadway, 40th floor

New York, NY 10271

Attention: Yoav Roth Portfolio Manager

Fax (212) 571 1279

        $ 1,000,000    1,000    8,333



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    -    Schedule of Buyers

Exhibit B    -    Form of Warrant

Exhibit C    -    Form of Registration Rights Agreement